Exhibit 10.1
 
[nemaska.gif]
 
THIS SERVICES AGREEMENT,dated this 9th day of June, 2011 between:
 
Nemaska Exploration inc.
 
450, de la Gare du Palais
 
P.O.B. 10
 
Quebec (Quebec)  G1K 3X2
 
And:          
Tucana Exploration inc.
 
3651 Lindell Rd, Suite #D155
 
Las Vegas, NV, 89103
 
 
RE: GEOLOGICAL AND MANAGEMENT SERVICES CONTRACT,PROJECT:ABIGAIL
 
Yves Caron, on behalf of Nemaska Exploration inc. (“Nemaska”) is pleased to
submit this proposed contract to provide Tucana Exploration inc., hereafter
collectively referred to as “Tucana”, with geological and project management
services with respect to Tucana’s Abigail project, located in the James Bay
region of Quebec, (the “Project”).  Such services are more particularly
described in Article1.
 
All work programs conducted by Nemaska will meet with standards developed by
Nemaska and will adhere to the professional standards established in the Mineral
Exploration Best Practices as set out by the Canadian Council of Professional
Geoscientists  (www.ccpg.ca/profprac/index.php?lang=en&subpg=natguidelines).
 
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
 
[nemaska.gif]
 
 
-  
All references to currency in this Agreement shall mean US dollars (“USD”).

 
-  
Any project parameters and costs quoted in this Agreement are estimates only,
and may vary depending on project circumstances and variables beyond the control
of Nemaska.

 
-  
Any unforeseen costs in excess of $1,000 must be pre-approved by Tucana.



 
1.  
SCOPE OF PROJECT

 
Below is a list of services that will be provided in relation to the Project.
 
·  
Implement a ‘grass root’ exploration program (the “Program”) designed in
accordance withTucana’s agent, Alain Champagne;

·  
Provide geological and project supervision for all aspects of the Program;

·  
Provide database and geographic information system (“GIS”) Management;

·  
Provide all logistical needs for the Project and Program;

·  
Submit weekly progress reports including principal findings and accomplishments
and recommendations for continuing work programs;

·  
Submit at the end a technical report covering the entire Program.



        Any other services necessary or required to duly perform the Program
will be discussed with and pre-approved in writing by Email by both parties.
 
 
2.  
TERM

 
The term (“Term”) of this contract shall be for a period of 6 months from the
date of signing, subject to the termination provisions stipulated in Article 5.
 
Thereafter, Nemaska and Tucana may extend the Term, on the conditions contained
in this Agreement and in any addendum thereof or on such as other terms and
conditions as agreed upon by Nemaska and Tucana so long as the said extension
and terms and conditions is agreed to in writing.  Any amounts owed to Nemaska
under this contract at the end of the Term shall be paid by Tucana within 30
calendar days of the expiration of the Term or completion of the Project. Any
amounts owed to Tucana under this contract at the end of the Term shall be paid
by Nemaska within 30 calendar days of the expiration of the Term or completion
of the Project.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
If both parties fail to come to an agreement on the next Term, 30 days
Termination Notice will be assumed by both parties at the end of the Term.
 
 
3.  
FEES AND ADVANCES

 
Nemaska will provide Services to Tucana subject to the schedule of fees below at
present.  Fees for other or additional services which may be provided to Tucana
in accordance with the contract shall be pre-approved by Tucana and confirmed by
an Email.
 
Position
 
Cost per day
 
Sr. consultant - QP services
  $ 1000  
Project manager – i.t. geologist
  $ 600  
Student geologist
  $ 450  
Geologist assistant
  $ 350  

 
·  
Stand-by charges in case of Force Majeure:  50% of the Cost per day

 
Nemaska will oversee, advise and implement work initiatives, including the
Program, to move the project forward, for a period of at least 3 weeks and shall
assign adequate qualified and experienced staff to carry out the Program.
 
Nemaska will report directly to Jordan Starkman, President and CEO of Tucana, or
his designated representative, confirmed by Email to Nemaska.  Nemaska will
manage and oversee all aspects of the Program directly through Nemaska
personnel, or through the resources of Tucana, depending on what Nemaska, in
consultation with Tucana deems appropriate in the circumstances.  Accordingly, a
management fee payable to Nemaska, separate from the Nemaska monthly
professional services invoice, equal to 10% of the total project costs, will be
charged to Tucana, as described in addendum 1.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
 
Upon the execution of this Agreement, Tucana shall advance to Nemaska the sum of
50% of the total proposed budget, fifty four thousand, six hundred and two
dollars($54,602) as described in addendum 1. The purpose of this advance is to
secure prompt payment of Nemaska Staff assigned to the Project, and is not
designed to fund Program costs.
 
 
4.  
INVOICING TERMS, and EXPENSES

 
Billing for Nemaska staff assigned to the Project will commence on the date of
departure from point of origin to the date of return to point of origin for any
given non-Quebec staff.
 
An invoice will be issued by Nemaska and delivered to Tucana on or near the end
of each month. An administration surcharge of 5% will be added to fees (over the
management 10%) to cover secretarial and related administration costs as
explained below.
 
Expenses for travel and other out-of-pocket costs will be billed at cost + 5%,
when advance money has not been provided by Tucana, above any fees and
administration surcharges as aforesaid.
 
The $54,602 advance will be discounted from the final billing period. Invoices
shall be paid upon reception through a wire transfer according to the
instructions provided on the invoice.
 
Tucana agrees to pay all reasonable meal, accommodation and travel expenses of
Nemaska (the “Travel Costs”) while conducting business on behalf of
Tucana.  Expenses invoiced in this regard to Tucana shall be supported by
vouchers or receipts. Any travel costs incurred by Nemaska in providing services
to Tucana are to be at no more then economy class rates for air travel and
corporate hotel rates for standard rooms whenever possible.
 
Tucana will pay for all costs of the Program, which include but are not limited
to local labour, office space, fuel, storage space, vehicle rent, camps, project
supplies (pens, paper, sample bags etc.), food, lodging, etc. as required by
Nemaska during the Term.
 
Any and all taxes, insurance, fines, interests and penalties applicable thereon,
whether local county, provincial, state or federal, in relation to the services
that Nemaska will provided, shall be fully borne by Tucana.  All fees and other
amounts due to Nemaska shall be paid free of any deductions or withholdings for
any and all present and future taxes.
 
In the event that Tucana is prohibited by law from making such payments free of
such taxes, then Tucana shall pay such additional amount as may be necessary in
order that the actual amount received after deduction or withholding shall equal
the full amount or amounts owed to Nemaska.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
Nemaska will keep track of all hours by way of timesheet and receipts which will
serve as evidence of actual reasonable time spent by Nemaska on the project.
This documentation will become the property of Tucana once moneys have been
reimbursed.
 
A 2% financial charge will be billed against any and all payments that are not
paid within by 15 calendar days from billing and every 30 days after. Acceptance
of any monies sent by Tucana or anyone on its behalf that are less than the
invoiced or outstanding amounts owing to Nemaska constitute a partial payment
only, the remainder of which will be liable to the 2% financial charge.
 
In the event of any dispute regarding expenses, Tucana reserves the right with
reasonable notice, to audit the expenses and reporting of Nemaska.
 
 
5.  
BREACHES AND TERMINATION

 
5.1 Termination without cause
 
This Agreement may be terminated by either party at any time upon not less than
30 days prior written notice to that effect to the other party.
 
Termination must be done either by email or fax to the contact information
listed in this Agreement.  In such event, Nemaska will be entitled to bill and
Tucana is responsible to pay for all work performed and all expenses incurred by
Nemaska in connection with the Project until the date of termination.  All
monies due for work done and expenses incurred until the time of termination
will be subtracted from any advance paid, with the remainder returned to Tucana
within 15 calendar days of termination or when all bills have been received.
 
5.2 Termination for Just Cause
 
If an invoice is unpaid after 30 calendar days from billing, Nemaska reserves
the right terminate the Agreement without liability to Nemaska, exclusive of the
normal 30 day Notice.
 
Termination must be done either by email or fax to the contact information
listed in this Agreement.  In such event, Nemaska will be entitled to bill and
Tucana is responsible to pay for all work performed and all expenses incurred by
Nemaska in connection with the Project until the date of termination.  All
monies due for work done and expenses incurred until the time of termination
will be subtracted from any advance paid, with the remainder returned to Tucana
within 15 calendar days of termination or when all bills have been received.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
Either party, Tucana or Nemaska, shall have the right to terminate this
Agreement at any time for Just Cause without notice or payment in lieu of notice
and without payment of any fees whatsoever either by way of anticipated earnings
or damages of any kind by advising the other Party in writing by Email.
 
Just Cause shall be defined to include, but is not limited to, the following:
 
a.     Dishonesty conducts such as fraud, theft, falsifying data, or
misrepresenting information;
 
b.     Breach of Confidentiality or Area of Interest;
 
c.     Breach of trust such as conflict of interest or acting against the best
interest of Tucana or Nemaska;
 
d.     Failure to act upon or report a serious project issue such as employee,
consultant or contractor negligence, incompetence or negative performance or a
serious incident involving health and safety, environmental contamination,
equipment performance or maintenance, sexual harassment, physical assault or
community relations;
 
e.     Mismanagement by either party, such as failure to abide by the NI 43-101
rules regulations or failure to adhere to the professional standards established
in the Mineral Exploration Best Practices;
 
f.      Insubordination such as failure to recognize and submit to the authority
Tucana and failure to comply with Tucana’s clear instructions, policies and
procedures, where legal and ethical.
 
The Burden of Proof for all the above conditions and any other Just Cause must
be borne solely by the party making the accusation, either Tucana or Nemaska,
and must stand the test of jurisprudence in the jurisdiction that governs this
contract. If this Burden of Proof cannot be met then by the party making the
accusation, either Tucana or Nemaska, may be held in breach of contract, and may
also be held liable for any legal liabilities.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
 
6.  
INDEMNIFICATION

 
Tucana agrees to indemnify and hold Nemaska harmless against any and all claims,
costs, and expenses, including legal costs for any specific service or work
performed at the request of Tucana not included in the list of Services and
which may be contrary to governing law or protocol.
 
 
7.  
CONFIDENTIALITY

 
7.1  
Definition of Confidential Information.  In this Agreement Confidential
Information shall mean:

 
(a)  
Any information concerning this Agreement;

(b)  
Any information which relates in any way to the Project, the Program and to
Tucana’s operations, business, financial plans or strategies and other
initiatives in the Province of Québec, including but not limited to, historical
and proprietary geological data and any graphic representation thereof;
technical and engineering studies and reports; permits and authorizations,
information relating to litigation; licenses, intellectual property; business
relationships, mining intelligence information, and other proprietary
information which is owned, developed, patented or licensed by Tucana or its
affiliates or subsidiaries;

(c)  
Any information acquired by Nemaska hereunder in respect of the Project and of
the Program.

 
7.2  
Exceptions.  The provisions of confidentiality shall not apply to Confidential
Information which:

 
(a)  
Is or becomes generally available to the public prior to receipt thereof by
Nemaska or which subsequently becomes  generally available to the public except
by wrongful act or omission of Nemaska or one of its employees or agents; or

(b)  
Was in Nemaska’s possession prior to this Agreement or to receipt from Tucana;
or

(c)  
Was received by or becomes available to Nemaska on a non-confidential basis from
a third party, unless Nemaska knew or had reason to know of an obligation of
secrecy of the third party to Tucana with respect to such information.



 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
7.3  
Nondisclosure.  Nemaska agrees that any Confidential Information received from
Tucana and any Confidential Information acquired by Nemaska shall be held in
strict confidence by its officers, employees, consultants, agents,
representatives or affiliates, and shall not be released or communicated to any
person, firm, corporation or other third party other than Tucana and its
authorized representatives without the prior written consent of Tucana. All
reports, maps and other data acquired and furnished by Nemaska hereunder shall
be used for the exclusive benefit of and belong solely to Tucana.

 
7.4  
Public Disclosure.  Tucana and Nemaska each agree that it will not name the
other or any of the other's affiliates or any of their respective officers,
employees, consultants, agents, or representatives in any public announcement,
press release or other public document without the prior written consent of the
other party, save only in connection with disclosures required by applicable
law, stock exchange or regulatory authority having jurisdiction.

 
7.5  
Maintenance and return.  All Confidential Information shall be and remain solely
the property of Tucana. Upon Email request from Tucana or upon termination of
this Agreement, Nemaska shall promptly return all Confidential Information to
Tucana including but not limited to all copies, memoranda and other writings or
recordings prepared by Nemaska based upon, containing or otherwise reflecting
any Confidential Information.  An authorized representative of the Nemaska shall
certify by writing that all Confidential Information has been returned to
Tucana.



 
8.  
NON-SOLICITATION

 
During the term and for a period of one (1) year following the Term or the
termination of this contract, Tucana agrees that it shall not, , without the
prior express written consent of Nemaska, approach, counsel or attempt to induce
any individual who is then or having been in the employment of, or then serving
as independent contractor to, Nemaska or any affiliate thereof to gain
employment with Tucana or any of its affiliates, or partners, or act as a
principal, agent, employee, employer, consultant, officer, director,
shareholder, member or partner of any firm, corporation or other entity or group
or in any individual or representative capacity whatsoever or otherwise,
directly or indirectly of Tucana, or terminate such independent contractor
relationship with, Nemaska  or any affiliate thereof.
 
Failure to respect this clause will result in a charge of USD $40,000 for each
attempt.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
 
[nemaska.gif]
 
 
9.  
COVENANTS OF Nemaska



 
During the Term, Nemaska hereby covenants and agrees (and shall cause any of its
officers, directors, employees, agents, contractors and assigns):
 
(i)  
to act in good faith under the terms of this agreement and to provide the best
possible service to Tucana to the best of its ability, and in a professional and
competent manner, and at the lowest possible cost and in the most efficient
manner;

 
(ii)  
to always act in the best interest of Tucana in its dealings under this
agreement.

 
 
10.  
INDEPENDENT CONTRACTOR

 
Nemaska is being retained by Tucana in the capacity of an independent contractor
and not as an employee of Tucana. Nemaska is solely responsible for the
financial viability of its own business.  Nemaska is not entitled to any
additional consideration by way of bonus or any other company benefits from
Tucana.
 
It is understood that if Tucana does not agree and is not bound to use the
services of Nemaska exclusively, it is further understood that Nemaska is not
bound to provide its services exclusively to Tucana and may provide its services
to other clients during the Term, so long as doing so does respects the
provisions of Article 8 and does not interfere with Nemaska’s ability to provide
the Services contracted under this agreement.
 
11.  
INSURANCE

 
Nemaska shall carry and maintain at all times during the currency of this
Agreement, comprehensive general liability insurance policies in a company or
companies satisfactory to Tucana of the following types and in not less than the
following amounts and supply proof thereof to Tucana:
 
(i)  
automobile public liability insurance covering both owned and non-owned
automotive equipment used in connection with the performance of the Work with a
combined single limit of $C2 million covering bodily injury, death and property
damage as to any one accident;

 
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
 
(ii)  
Comprehensive general liability  insurance covering all operations with a single
limit liability for bodily injury, death, and property damage $C 2 million as to
any one occurrence;

 
(iii)  
 Health insurance and emergency medical evacuation insurance

 
All insurance costs are included in the management fees of 10%.
 
12.  
STANDARD PROCEDURES

 
Tucana, in collaboration with Nemaska shall establish Standard Procedures
protocols for health and safety, security and evacuation procedures.  Nemaska is
committed to reviewed and updated Such Standard Procedures on a quarterly basis.
 
 
13.  
FORCE MAJEURE

 
Nemaska shall be excused for failure to perform its obligations under this
Agreement if such failure is caused by reason of fire, strike, lockout or other
labour dispute, war, insurrection, acts of God or enemies of the state, the
order or regulation of any civil or military authority or any other cause beyond
the control of Nemaska.
 
Nemaska shall notify Tucana immediately and in detail of the commencement and
nature of any such event and the probable consequences thereof and shall use
reasonable efforts to bring such event to an end provided that nothing herein
shall obligate Nemaska to settle any labour dispute.
 
Force Majeure will be declared by both parties by mutual agreement.
 
In case of Force Majeure, Nemaska shall evacuate its personnel to a safe
location.  While at this safe location, Tucana shall pay all transport and
accommodation charges.  Nemaska shall charge stand-by charges of ½ rates for
personnel.
 
Notwithstanding the above, Nemaska personnel shall be authorized to respond
immediately to any security issues or threats.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
 
14.  
MISCELLANEOUS

 
This contract shall be binding upon Tucana and Nemaska, their respective heirs,
successors and assigns. This Agreement and any addendum constitute the entire
agreement and understanding between the parties and supersede any and all prior
agreements, negotiations, discussions and understandings between the parties.
 
No amendment or waiver or any provision of this agreement shall be binding on
any party unless consented to in writing by such party, with the exception to
Addendum 1.
 
If any provision of this agreement is determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable in any respect, such
determination shall no impair or affect the validity, legality or enforceability
of the remaining provisions hereof, and each provision is hereby declared to be
separate, severable and distinct.
 
Any dispute arising out of this Agreement shall be subject to and shall be
construed in accordance with the laws of the Province of Quebec, CANADA, and
each party hereby consents to the exclusive jurisdiction of the courts of the
Province of Ontario, CANADA, with respect to any dispute arising under or from,
related to or in connection the contract.
 
This contract may be executed in separate counterparts and by facsimile or email
and in so doing shall be legal and valid and deemed to be an original in all
respects.
 
Should you find the terms of this Agreement acceptable and wish to retain
Nemaska, please initial each page, date and sign this contract in the space
provided below and e-mail (carony@nemaskaexploration.com) a scanned copy of the
entire contract to our Quebec-City Office with the initial advance of USD
$54,602  (invoice will be provided).  This advance will be refunded on the final
invoices subject to the terms described above.
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 


 
[nemaska.gif]


 
Sincerely,
 
NemaskaExploration inc..
 
________________________________________________________
 
Yves Caron
 
Vice-President Exploration

 
 
SIGNED in _________________________, this__________day of June, 2011.
 


 
 


Tucana Explorationinc.
 
________________________________________________________
 
Mr. Jordan Starkman
 
President and CEO
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 
 
[nemaska.gif]
 
Addendum 1
 
 
BudgetandInvoicing
 
 
 
 
 
 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 

--------------------------------------------------------------------------------

 


[nemaska.gif]


 
Item
 
Cost
 
Unit
 
Quantity
 
Price
                 
Crew
               
Maude Lévesque Michaud
 
600 $
 
Day
 
33
 
19 800 $
Julie Lavoie
 
600 $
 
Day
 
26
 
15 600 $
Benjamin Racine
 
450 $
 
Day
 
26
 
11 700 $
David Duguay
 
450 $
 
Day
 
26
 
11 700 $
Arnaud Bourassa
 
350 $
 
Day
 
26
 
9 100 $
Total
         
137
 
67 900 $
                 
Item
               
Room and board
 
130 $
 
day/person
 
137
 
17 810 $
Pick-up rental
 
1 900 $
 
month
 
1
 
1 900 $
Gas & fuel
 
350 $
 
Esimate
     
350 $
Rock sample
 
35 $
 
Analyses
 
200
 
7 000 $
Sub-Total
             
27 060 $
                 
Management
 
10%
 
Cost
     
9 496 $
Administration
 
5%
 
Cost
     
4 748 $
Grand Total
             
109 204 $



 


 
Financial charge of 2% per month on unpaid invoices.
 
All references to currency in US dollars (“USD”).


 
 
45 rue de Gare du Palais
B.P. 10
Québec (Québec) G1K 3x2
Tél. :           418 780-6038
Fax :           418 948-9106
www.nemaskaexploration.com

 
 
 
 
 